Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146440(114)(115)(116)                                                                                    Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                    SC: 146440
  v                                                                 COA: 306618
                                                                    Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellant for immediate
  consideration and to extend the time for filing its reply brief are GRANTED. The reply
  brief will be accepted as timely filed if it is filed on or before November 19, 2013. On
  further order of the Chief Justice, the separate motions of attorney Jeff B. Litwak and the
  Interstate Commission for Juveniles, the Association of Administrators of the Intestate
  Compact on the Placement of Children for immediate consideration and to extend the
  time for filing motions for permission to file amicus curiae briefs along with the
  accompanying briefs are GRANTED. The motions and amicus briefs will be accepted as
  timely filed if filed on or before November 19, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 1, 2013
                                                                               Clerk